Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein a majority of the first inner surface and the second inner surface are generally of the same profile shape,” is indefinite. It is unclear what does and does not generally correspond, as this is a term of degree.  It is left up to each individual reader to determine what does or does not generally correspond.  As such, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,058,611 to Rickard. 

	In re Claim 7, Rickard teaches:
a knife (see Rickard, Figs. 1-5, #10), comprising: 
a handle (see Figs. 1-3, handle #18) with an outer surface; 
a first blade carrier (the right hand side of #30 in Rickard, Fig. 2) having a proximal end positioned within the handle and a first distal 40end spaced in a first direction (the blade carrier has a distal end at #34 and a proximal end located within the handle #18), the first blade carrier having a having a first outer surface (right hand outer surface of #30 in Rickard, Fig. 2) and a first inner 5surface positioned opposite the first outer surface (the right hand inner surface of slot #32 – see Figs. 2-3 of Rickard), wherein the first distal end interconnects the first outer surface and the first inner surface (the end of #30 interconnects the first outer surface of #30 and the first inner surface of #32), and wherein the first inner surface includes a first segment and a second segment that deviates from the first segment (see annotated Fig. 3, below showing each blade carrier having a first and second segment i.e., the surfaces creating the blade slot #32); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, (the second blade carrier is the left hand outer surface of #30 in Fig. 2 of Rickard), the second blade carrier having a proximal end positioned within the handle and a second distal end extending in the first direction (the left hand portion of #30 has a proximal end within the handle #18 and a distal end, at #34 in Fig. 3), the second blade carrier having a having a second outer surface (left hand outer surface of #30 in Fig. 2), and a second inner surface positioned opposite from the second outer surface (left hand surface of slot #32 – see Figs. 2-3 of Rickard), wherein the second distal end interconnects the second outer surface and the second inner surface (see the distal end of #30 in Figs. 2-3, which interconnects the second outer surface of #30 and the second inner surface of #32),and wherein the second inner surface includes a first segment and a second segment that deviates from the first segment (see annotated Fig. 3, below showing each blade carrier having a first and second segment i.e., the surfaces creating the blade slot #32); 
and 50wherein at least a portion of the first segment of the first inner surface is spaced from at least a portion of the first segment of the second inner surface in a direction perpendicular to the first direction (the surfaces creating the blade slot #32 are spaced in a direction perpendicular to the first direction to create the blade slot).


    PNG
    media_image1.png
    230
    699
    media_image1.png
    Greyscale



In re Claim 8, Rickard teaches further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier (see Figs. 1-2, #12).  

In re Claim 9, Rickard teaches further comprising a seat member positioned between the first blade carrier and the second blade carrier configured to selectively receive a portion of the replaceable blade (see Figs. 3 and 5 #34).  

In re Claim 10, Rickard teaches wherein the first segment of the first inner surface is substantially straight and the second segment of the first inner surface is arcuate (see annotated Fig. 3, above); and wherein the first segment of the second inner surface is substantially straight and the second segment of the second inner surface is arcuate (see annotated Fig. 3, above).  

In re Claim 11, Rickard teaches further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier (see Figs. 1-3, #12), the replaceable blade having a front portion with a hook (see Fig. 5, #22) and a rear portion (see e.g. Fig. 6-7, when one side of the blade is inserted into the knife that is the rear portion and the front portion extends from the knife – see e.g., Fig. 1).  

In re Claim 12, Rickard teaches wherein the rear portion is comprised of a tab (see Fig. 6, #42/40).  

In re Claim 13, Rickard teaches wherein the tab includes an aperture (see Fig. 6, #40).  

In re Claim 14, Rickard teaches wherein at least a portion of the second segment of the first inner surface is spaced from at least a portion of the second segment of the second inner surface (the segments on both inner surfaces are spaced from one another to create the blade slot #32).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,058,611 to Rickard in view of US 2007/0169353 to Wu.

In re Claim 1, Rickard teaches a knife adapted to receive a replaceable blade (see Rickard, Figs. 1-5, #10), comprising: 
a handle (see Figs. 1-3, handle #18) with an outer surface; 
a first blade carrier (the right-hand side of #30 in Rickard, Fig. 2) having a proximal end positioned within the handle and a first distal end (the blade carrier has a distal end at #34 and a proximal end located within the handle #18) spaced in a first direction, the first blade carrier having a having a first outer surface (right hand outer surface of #30 in Rickard, Fig. 2) and a first inner 5surface positioned opposite the first outer surface (the right hand inner surface of slot #32 – see Figs. 2-3 of Rickard), wherein the first distal end interconnects the first outer surface and the first inner surface (the end of #30 interconnects the first outer surface of #30 and the first inner surface of #32);
a second blade carrier spaced from, and fixed relative to, the first blade carrier, (the second blade carrier is the left hand outer surface of #30 in Fig. 2 of Rickard), the second blade carrier having a proximal end positioned within the handle and a second distal end spaced in the first direction (the left hand portion of #30 has a proximal end within the handle #18 and a distal end, at #34 in Fig. 3), the second blade carrier having a having a second outer surface (left hand outer surface of #30 in Fig. 2), and a second inner surface positioned opposite from the second outer surface (left hand surface of slot #32 – see Figs. 2-3 of Rickard), wherein the second distal end interconnects the second outer surface and the second inner surface (see the distal end of #30 in Figs. 2-3, which interconnects the second outer surface of #30 and the second inner surface of #32);
wherein the first inner surface and the second inner surface are generally of the same profile shape (see Figs. 2-3 of Rickard), and 
wherein the replaceable blade is adapted to be positioned between the first blade carrier and the second blade carrier (see Rickard, Figs. 6-7, #12/12), the replaceable blade having a cutting edge (see Fig. 1, #14) and an outer surface with a hooked portion positioned opposite the cutting edge (see Rickard, Figs. 6-7, showing the blade having structure adjacent to #22 and #39 which is received by seat member #34 in Rickard, Fig. 5).

Rickard does not teach wherein a distance between the first outer surface and the first inner surface perpendicular to the first direction is less than a distance between the second outer surface and the second inner surface perpendicular to the first direction. 

However, Wu teaches that it is old and well known to provide a blade holder wherein a distance perpendicular to a first direction between the first outer surface and the first inner surface is less than a distance between the second outer surface and the second inner surface (see Wu, annotated Fig. 11, below).



    PNG
    media_image2.png
    449
    733
    media_image2.png
    Greyscale

The Examiner notes that the figures of Wu illustrate that the blade holders are of different lengths (see Fig. 1). As such, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide the blade holder of Rickard with different length blade holders having different thicknesses as illustrated in White. Doing so is the substitution of one known blade holder arrangement for another known blade holder arrangement to secure a blade (see MPEP 2143, I, B).  Doing so would provide a thicker housing surrounding the blade thereby providing a stronger knife, which would be less likely to break or bend or deform, due to the increase thickness. 

In re Claim 3, Rickard teaches a knife adapted to receive a replaceable blade (see Rickard, Figs. 1-5, #10), comprising: 
a handle (see Figs. 1-3, handle #18) with an outer surface; 
a first blade carrier (the right hand side of #30 in Rickard, Fig. 2) having a proximal end positioned within the handle and a first distal end (the blade carrier has a distal end at #34 and a proximal end located within the handle #18) extending in a first direction, the first blade carrier having a having a first outer surface (right hand outer surface of #30 in Rickard, Fig. 2) and a first inner 5surface positioned opposite the first outer surface (the right hand inner surface of slot #32 – see Figs. 2-3 of Rickard), wherein the first distal end interconnects the first outer surface and the first inner surface (the end of #30 interconnects the first outer surface of #30 and the first inner surface of #32);
a second blade carrier spaced from, and fixed relative to, the first blade carrier, (the second blade carrier is the left hand outer surface of #30 in Fig. 2 of Rickard), the second blade carrier having a proximal end positioned within the handle and a second distal end extending in the first direction (the left hand portion of #30 has a proximal end within the handle #18 and a distal end, at #34 in Fig. 3), the second blade carrier having a having a second outer surface (left hand outer surface of #30 in Fig. 2), and a second inner surface positioned opposite from the second outer surface (left hand surface of slot #32 – see Figs. 2-3 of Rickard), wherein the second distal end interconnects the second outer surface and the second inner surface (see the distal end of #30 in Figs. 2-3, which interconnects the second outer surface of #30 and the second inner surface of #32);
wherein the replaceable blade is adapted to be positioned between the first blade carrier and the second blade carrier (see Rickard, Figs. 6-7, #12/12), the replaceable blade having a cutting edge (see Fig. 1, #14) and an outer surface positioned opposite the cutting edge (see Rickard, Figs. 6-7, showing the blade having structure adjacent to #22 and #39 which is received by seat member #34 in Rickard, Fig. 5).

Rickard does not teach wherein a distance between a portion of the first outer surface and a portion of the first inner surface perpendicular to the first direction is less than a distance between a portion of the second outer surface and a portion of the second inner surface perpendicular to the first direction.

However, Wu teaches that it is old and well known to provide a blade holder wherein a perpendicular distance to the first direction between the first outer surface and the first inner surface is less than a distance between the second outer surface and the second inner surface (see Wu, annotated Fig. 11, below).


    PNG
    media_image2.png
    449
    733
    media_image2.png
    Greyscale

The Examiner notes that the figures of Wu illustrate that the blade holders are of different lengths (see Fig. 1). As such, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide the blade holder of Rickard with different length blade holders having different thicknesses as illustrated in White. Doing so is the substitution of one known blade holder arrangement for another known blade holder arrangement to secure a blade (see MPEP 2143, I, B).  Doing so would provide a thicker housing surrounding the blade thereby providing a stronger knife, which would be less likely to break or bend or deform, due to the increase thickness. 

In re Claim 4, Rickard in view of Wu, for the reasons above in re Claim 3, teaches wherein the replaceable blade has a protrusion (see Rickard, Figs. 1-5, #22) extending from the outer surface thereof that is selectively received by a seat member (see Rickard, Figs. 1-5, #34) positioned between the first blade carrier and the second blade carrier (see Rickard, Fig. 2).

Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,058,611 to Rickard in view of US 2007/0169353 to Wu and further in view of US 2011/0167647 to Gringer.

In re Claim 2, Rickard in view of Wu, for the reasons above in re Claim 1, does not teach wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto.

However, Gringer teaches that it is old and well known to provide a pivoting blade carrier wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto (see Ginger Figs. 1 -3). Doing so would provide for a knife that that can be folded where the cutting edge is contained inside an opening allowing for safer and less bulky storage of the knife when not in use (see Ginger, Para. 0006)

In re Claim 5, Rickard in view of Wu, for the reasons above in re Claim 3 does not teach wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto.

However, Gringer teaches that it is old and well known to provide a pivoting blade carrier wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto (see Ginger Figs. 1 -3). Doing so would provide for a knife that that can be folded where the cutting edge is contained inside an opening allowing for safer and less bulky storage of the knife when not in use (see Ginger, Para. 0006). 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In re Claim 1, the closest prior art includes US 2014/0216605 to Batty and US 6,058,611 to Rickard. Batty teaches a first blade carrier and a second blade carrier (see Fig. 1 #42/42), wherein the first distal end is spaced from the second distal end (see Fig. 11, wherein the surfaces of the second blade carrier is offset from the first blade carrier). However, Batty does not teach an upper wall intersecting the first upper surface and the second upper surface, as required by Claim  11 ,6, and 12, in combination with the remain limitations required by Claim 1. None of the cited prior art teaches one of ordinary skill to modify Batty to include an upper wall interconnecting the first upper surface and the second upper surface as the tool in Batty is a scraper. While Rickard teaches an upper wall, a portion of slot #32, there is no reason to modify Batty to include such a limitation.  Rickard is a knife used for dressing game (see Rickard, col. 1, II. 15-20), and Batty is a woodworking scraping tool for use with a lathe (see Batty, Para. 0003).  Further, there is no reason to modify Rickard, a knife to a structure where the first distal end is spaced form the second distal end, in combination with the remaining limitations of Claim 1, as the blade in Rickard is for cutting game, and not scraping.  Shortening one of the distal ends from another would provide a less secure blade without adding any needed function. 

Claims 2-4 are allowable by virtue of their dependence to Claim 1. 

In re Claim 6, the closest prior art includes US 2014/0216605 to Batty and US 6,058,611 to Rickard. Batty teaches a first blade carrier and a second blade carrier (see Fig. 1 #42/42), wherein the first distal end is spaced from the second distal end (see Fig. 11, wherein the surfaces of the second blade carrier is offset from the first blade carrier). However, Batty does not teach an upper wall intersecting the first upper surface and the second upper surface, as required by Claim  11 ,6, and 12, in combination with the remain limitations required by Claim1. None of the cited prior art teaches one of ordinary skill to modify Batty to include an upper wall interconnecting the first upper surface and the second upper surface as the tool in Batty is a scraper. While Rickard teaches an upper wall, a portion of slot #32, there is no reason to modify Batty to include such a limitation.  Rickard is a knife used for dressing game (see Rickard, col. 1, II. 15-20), and Batty is a woodworking scraping tool for use with a lathe (see Batty, Para. 0003).  Further, there is no reason to modify Rickard, a knife to a structure where the first distal end is spaced form the second distal end, in combination with the remaining limitations of Claim 1, as the blade in Rickard is for cutting game, and not scraping.  Shortening one of the distal ends from another would provide a less secure blade without adding any needed function. 

Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-10 of U.S. Patent No. 10,518,425.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
In re Claim 1, the ‘425 patent claims a knife adapted to receive a replaceable blade (see Col. 12, ll. 4), comprising: 
a handle with an outer surface (see Col. 12, ll. 5-6); 
a first blade carrier having a proximal end positioned within the handle and a first distal end spaced in a first direction, the first blade carrier having a first outer surface and a first inner surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface (see Col. 12, ll. 7-12); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second blade carrier having a proximal end positioned within the handle and a second distal end spaced in the first direction, the second blade carrier having a second outer surface and a second inner surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface (see Col. 12, ll. 13-20); 
wherein the first inner surface and the second inner surface are generally of the same profile shape (see Col. 12, ll. 23-28, teaching both lower surfaces have a straight segment and a segment that deviates from the straight segment), and 
wherein a distance between the first outer surface and the first inner surface perpendicular to the first direction is less than a distance between the second outer surface and the second inner surface perpendicular to the first direction (the lower surfaces are at different dimensions from their respective upper surfaces); and wherein the replaceable blade is adapted to be positioned between the first blade carrier and the second blade carrier, the replaceable blade having a cutting edge and an outer surface with a hooked portion positioned opposite the cutting edge (see Col. 12, ll. 34-40).

In re Claim 2, the ‘425 patent claims wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto. See Claim 3.

In re Claim 3, the ‘425 patent claims a knife adapted to receive a replaceable blade, comprising: 
a handle with an outer surface (see Col. 12, ll. 5-6); 
a first blade carrier having a proximal end positioned within the handle and a first distal end extending in a first direction, the first blade carrier having a first outer surface and a first inner surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface (see Col. 12, ll. 7-12); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second blade carrier having a proximal end positioned within the handle and a second distal end extending in the first direction, the second blade carrier having a second outer surface and a second inner surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface (see Col. 12, ll. 13-20);
 wherein a distance between a portion of the first outer surface and a portion of the first inner surface perpendicular to the first direction is less than a distance between a portion of the second outer surface and a portion of the second inner surface perpendicular to the first direction (the lower surfaces are at different dimensions from their respective upper surfaces); and 
wherein the replaceable blade is adapted to be positioned between the first blade carrier and the second blade carrier, the replaceable blade having a cutting edge and an outer surface positioned opposite the cutting edge (see Col. 12, ll. 34-40).

In re Claim 4, the ‘425 patent claims wherein the replaceable blade has a protrusion extending from the outer surface thereof that is selectively received by a seat member positioned between the first blade carrier and the second blade carrier (see Claim 2 and Col. 12, ll. 43-47)

In re Claim 5, the ‘425 Patent claims wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto. See Claim 3.

In re Claim 6, the ‘425 patent claims wherein the first distal end is spaced from the second distal end (see Col. 12, ll. 32-33).

In re Claim 7, the 425 patent claims a knife, comprising: 
a handle with an outer surface (see Col. 12, ll. 4); 
a first blade carrier having a proximal end positioned within the handle and a first distal end spaced in a first direction, the first blade carrier having a first outer surface and a first inner surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface, and wherein the first inner surface includes a first segment and a second segment that deviates from the first segment (see Col. 12, ll. 7-12 and Col. 12, ll. 23-28, teaching both lower surfaces have a straight segment and a segment that deviates from the straight segment); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second blade carrier having a proximal end positioned within the handle and a second distal end spaced in the first direction, the second blade carrier having a second outer surface and a second inner surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface, and wherein the second inner surface includes a first segment and a second segment that deviates from the first segment (see Col. 12, ll. 13-20 and Col. 12, ll. 23-28, teaching both lower surfaces have a straight segment and a segment that deviates from the straight segment); 
and wherein at least a portion of the first segment of the first inner surface is spaced from at least a portion of the first segment of the second inner surface in a direction perpendicular to the first direction (the lower surfaces are at different dimensions from their respective upper surfaces).

In re Claim 8, the 425 patent claims further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier.  See Col. 12, ll. 34-40).

In re Claim 9, the ‘425 Patent claims  further comprising a seat member (see Col. 12, ll. 43-47) positioned between the first blade carrier and the second blade carrier configured to selectively receive a portion of the replaceable blade.

In re claim 10, the 425 Patent claims wherein the first segment of the first inner surface is substantially straight and the second segment of the first inner surface is arcuate; and wherein the first segment of the second inner surface is substantially straight and the second segment of the second inner surface is arcuate. See Col. 12, ll. 23-28, teaching both lower surfaces have a straight segment and a segment that deviates from the straight segment.

In re Claim 11, the 425 Patent claims further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier, the replaceable blade having a front portion with a hook and a rear portion. See Claim 2

In re Claim 14, the 425 Patent claims wherein at least a portion of the second segment of the first inner surface is spaced from at least a portion of the second segment of the second inner surface (the lower surfaces are at different dimensions from their respective upper surfaces – this includes the inner surfaces). 

Claims 1-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-20 of U.S. Patent No. 11,084,177.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

In re Claim 1, ‘177 patent claims a knife adapted to receive a replaceable blade, comprising: 
a handle with an outer surface (see Col. 13, ll. 30); 
a first blade carrier having a proximal end positioned within the handle and a first distal end spaced in a first direction, the first blade carrier having a first outer surface and a first inner 5surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface (see Col. 13, 31-36); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second blade carrier having a proximal end positioned within the handle and a second distal end spaced in the first direction, the second blade carrier having a second outer surface and a second inner 10surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface (see Col. 12, ll. 37-46); 
wherein the first inner surface and the second inner surface are generally of the same profile shape (both have first and second segments that deviate from each other – see Col. 13, ll. 45-53), and wherein a distance between the first outer surface and the first inner surface perpendicular to the first direction is less than a distance between the second outer surface and the 15second inner surface perpendicular to the first direction (see Col.13, ll. 45-53); and 
wherein the replaceable blade is adapted to be positioned between the first blade carrier and the second blade carrier (see Col. 13, ll. 54-58), the replaceable blade having a cutting edge and an outer surface with a hooked portion positioned opposite the cutting edge (see Col. 13, ll. 54-57).  

In re Claim 2, the 177 patent claims wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto (see 177 Claim 6)

In re Claim 3, the 177 patent claims a knife adapted to receive a replaceable blade, comprising: 
20a handle with an outer surface (see Col. 13, ll. 30); 
a first blade carrier having a proximal end positioned within the handle and a first distal end extending in a first direction, the first blade carrier having a first outer surface and a first inner surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface (see Col. 13, ll. 30-37); 
25a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second blade carrier having a proximal end positioned within the handle and a second distal end extending 20in the first direction, the second blade carrier having a second outer surface and a second inner surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface (see Col. 13, ll. 37-44); 
30wherein a distance between a portion of the first outer surface and a portion of the first inner surface perpendicular to the first direction is less than a distance between a portion of the second outer surface and a portion of the second inner surface perpendicular to the first direction (see Col. 13, ll. 47-53); and 
wherein the replaceable blade is adapted to be positioned between the first blade carrier 35and the second blade carrier, the replaceable blade having a cutting edge and an outer surface positioned opposite the cutting edge (see Col. 13, ll. 54-58).  

In re Claim 4, the 177 patent claims wherein the replaceable blade has a protrusion extending from the outer surface thereof that is selectively received by a seat member positioned between the first blade carrier and the second blade carrier (see Col. 13, ll. 54-58 teaching a “hook”).

In re Claim 5, the 177 patent claims wherein the first blade carrier and the second blade carrier are selectively rotatable relative to the handle and selectively lockable thereto.  See 177 Claim 6

In re Claim 6, the 177 patent claims wherein the first distal end is spaced from the second distal end (see Col. 13, ll. 47-53).  

In re Claim 7, the 177 patent claims a knife, comprising: 
a handle with an outer surface (see Col. 13, ll. 30; see also Col 14, ll. 47); 
a first blade carrier having a proximal end positioned within the handle and a first distal 40end spaced in a first direction, the first blade carrier having a first outer surface and a first inner surface positioned opposite the first outer surface, wherein the first distal end interconnects the first outer surface and the first inner surface, and wherein the first inner surface includes a first segment and a second segment that deviates from the first segment (see Col. 13, ll. 31-37; see also Col. 14, ll. 48-56); 
a second blade carrier spaced from, and fixed relative to, the first blade carrier, the second 45blade carrier having a proximal end positioned within the handle and a second distal end spaced in the first direction, the second blade carrier having a second outer surface and a second inner 21surface positioned opposite the second outer surface, wherein the second distal end interconnects the second outer surface and the second inner surface, and wherein the second inner surface includes a first segment and a second segment that deviates from the first segment (see Col. 13, ll. 37-44; see also Col. 14, ll. 57-68); 
and 50wherein at least a portion of the first segment of the first inner surface is spaced from at least a portion of the first segment of the second inner surface in a direction perpendicular to the first direction (se Col. 13, ll. 47-53; see also Col. 15, ll. 3-6).  

In re Claim 8, the 177 patent claims further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier *See Col. 13, ll. 54-58).  

In re Claim 9, the 177 patent claims, further comprising a seat member positioned between the first blade carrier and the second blade carrier configured to selectively receive a portion of the replaceable blade (see Col. 13, ll. 62-65).  

In re Claim 10, the 177 patent claims wherein the first segment of the first inner surface is substantially straight and the second segment of the first inner surface is arcuate; and wherein the first segment of the second inner surface is substantially straight and the second segment of the second inner surface is arcuate. See Claim 15  

In re Claim 11, the 117 patent claims further comprising a replaceable blade positioned between the first blade carrier and the second blade carrier, the replaceable blade having a front portion with a hook and a rear portion.  See Patent 177, Claim 13.

In re Claim 12, the 117 patent claims wherein the rear portion is comprised of a tab.  See Patent 177, Claim 17.

In re Claim 13, the 117 patent claims wherein the tab includes an aperture. See Patent 177, Claim 18.

In re Claim 14, the 117 patent claims wherein at least a portion of the second segment of the first inner surface is spaced from at least a portion of the second segment of the second inner surface.  See Patent 177, Claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724